Citation Nr: 0844612	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-30 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from February 1970 to May 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  

In a June 2007 decision, the Board denied the claim for 
service connection for PTSD.  A timely appeal of that 
decision was again filed to the United States Court of 
Appeals for Veterans Claims (Court).  While the case was 
pending at the Court, the VA Office of General Counsel and 
the appellant's attorney filed a joint motion for remand, 
requesting that the Court vacate the Board's June 2007 
decision and remand the issue on appeal.  In June 2008, the 
Court granted the joint motion, vacated the Board's June 2007 
decision, and remanded the case to the Board for compliance 
with directives that were specified by the Court. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2008, the Court granted the joint motion, vacated the 
Board's June 2007 decision, and remanded the case to the 
Board for additional development.  The Joint Motion directed 
VA to make additional attempts to verify the appellant's 
claimed stressor event.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R.§ 3.304(f).  With 
respect to the third element, if the evidence shows that the 
veteran engaged in combat and he is claiming a combat related 
stressor, no credible supporting evidence is required.  Id., 
see Doran v. Brown, 6 Vet. App. 283 (1994).  A veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with), and personal 
participation in, rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).  

The veteran contends that he developed PTSD as a result of 
traumatic events experienced during his service in Vietnam.  
Specifically, the veteran stated that he was stationed in 
Vietnam from September 1970 to April 1971, and during that 
time, he saw hundreds of body bags containing dead bodies of 
American Soldiers and the bags were stacked up in a pile.  He 
stated that he saw this on base in Saigon.  See the veteran's 
statements dated in November 2003 and July 2008.  The veteran 
stated that he was driving Marine Colonel Dingdinger, 
Commander of the Combined Intelligence Center, to MAC 
Headquarters and while driving the Colonel, he saw the body 
bags stacked up.  He stated that he told Colonels Dingdinger 
and Wentworth and Command Sergeant Majors Bellivita and 
Metcalf about the body bags and his flashbacks while he was 
in service.  See the veteran's statements dated in November 
2003 and July 2008.  In the November 2003 statement, the 
veteran stated that he witnessed the body bags in September 
1970.  

Service personnel records indicate that the veteran served in 
the Army with the 45th Military Intelligence Company, 
USARPAC.  His military specialty was clerk typist.  He was 
stationed in Vietnam from July 26, 1970 to July 26, 1971.  

The Board finds that the agency of original jurisdiction 
(AOJ) should request the veteran to specify in detail 
additional circumstances surrounding his claimed stressor 
events including the date (within a two month time frame), 
location of the event (name of the base), the unit the 
veteran was assigned to at the time, and the full names of 
any other individuals participating in the event, and the 
full names of the individuals who were killed in action.  The 
AOJ should ask the veteran to provide a two month date range 
for the stressor events.  The veteran should be advised that 
this information is vital to his claim and that failure to 
provide the requested information may result in denial of the 
claim.  The veteran is also advised that he is permitted to 
submit lay statements from individuals, such as Colonels 
Dingdinger and Wentworth and Command Sergeant Majors 
Bellivita and Metcalf, who have knowledge of the stressors 
events in support of his claim.  

After giving the veteran an opportunity to provide additional 
information about the stressor events, the AOJ should make an 
attempt to obtain credible supporting evidence of the 
stressor events by contacting the United States Army and 
Joint Services Records Research Center (JSRRC) (formerly the 
United States Armed Services Center for Research of Unit 
Records).  In particular, the JSRRC should be asked to 
provide any information which might corroborate the veteran's 
statements that he saw hundreds of body bags on base in 
Saigon in September 1970 while he was driving Colonel 
Dingdinger.  The Joint Motion directs the JSRRC to search for 
verification of the following stressor event:  that the 
veteran saw body bags on base while he was driving Colonel 
Dingdinger at some time from September 1970 to September 1971 
(although service records show that the veteran was only 
stationed in Vietnam from July 1970 to July 1971), and he 
told Colonels Dingdinger and Wentworth and Command Sergeant 
Majors Bellivita and Metcalf about the body bags and his 
flashbacks while he was in service.  The JSRRC's search 
should include but not be limited to a search of the 
veteran's unit's morning reports.     

If any of the stressors events are corroborated, the Board 
finds that the veteran should be afforded a VA examination to 
determine whether the veteran currently has PTSD and if so, 
whether the verified stressor event is clinically considered 
to be of sufficient severity to warrant a valid diagnosis of 
PTSD.

Also, subsequent to the Joint Motion for Remand, the 
appellant and his representative submitted additional lay 
evidence in support of the appellant's claim and requested 
that the AOJ consider the evidence and readjudicate the 
claim.  Under these circumstances, the Board will remand this 
matter for consideration of the pertinent evidence and for 
issuance of a supplemental statement of the case reflecting 
such consideration.  See 38 C.F.R. § 19.31 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to specify in 
detail the circumstances surrounding his 
claimed stressor event including the date 
and location of the event, the unit the 
veteran was assigned to at the time, the 
full names of the individuals 
participating in the event, and the full 
names of the individuals who were killed 
in action.  Ask the veteran to provide a 
two month date range for the stressor 
events.

Advise the veteran that this information 
is vital to his claim and that failure to 
provide the requested information may 
result in denial of the claim.  

Advise the veteran that he may submit lay 
statements from individuals, such as 
Colonels Dingdinger and Wentworth and 
Command Sergeant Majors Bellivita and 
Metcalf, who have knowledge of the 
stressors events in support of his claim.  

2.  Prepare a summary of the veteran's 
claimed stressors.  This summary, copies 
of the veteran's DD Form 214, a copy of 
this remand, and all associated documents 
should be sent to the JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA, 22315-3802, for 
verification of the stressor events.  The 
JSRRC should be asked to provide any 
records including morning reports which 
might corroborate information relating to 
the claimed stressor events.

In particular, the JSRRC should be asked 
to provide any information which might 
corroborate the veteran's statements that 
he saw hundreds of body bags on base in 
Saigon in September 1970 while he was 
driving Colonel Dingdinger.  The Joint 
Motion directs the JSRRC to search for 
verification of the following stressor 
event:  that the veteran saw body bags on 
base while he was driving Colonel 
Dingdinger at some time from September 
1970 to September 1971 (although service 
records show that the veteran was only 
stationed in Vietnam from July 1970 to 
July 1971), and he told Colonels 
Dingdinger and Wentworth and Command 
Sergeant Majors Bellivita and Metcalf 
about the body bags and his flashbacks 
while he was in service.  The JSRRC's 
search should include but not be limited 
to a search of the veteran's unit's 
morning reports.  

If the JSRRC is unable to provide 
information regarding any of the 
stressors alleged by the veteran, it 
should provide specific confirmation of 
that fact.

3.  If any stressor event is 
corroborated, arrange for the veteran to 
undergo a VA psychiatric examination.  
The veteran's claims folder must be 
provided to the examiner for review in 
connection with the examination and the 
examiner should be advised of the 
stressors which are corroborated.  The 
examiner should perform necessary testing 
and render all appropriate diagnoses.  

If the examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms 
to DSM-IV and specify whether the 
corroborated stressors event is 
responsible.  The AOJ should notify the 
examiner of all corroborated stressor 
events.     

For each diagnosis rendered, the examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
the psychiatric disorder was incurred in 
or as a consequence of military service.  
The examiner should provide a complete 
rationale for each opinion rendered.  

4.  When the development requested has 
been completed, reviewed the claim on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




